Citation Nr: 1814049	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  14-24 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to service connection for left ear sensorineural hearing loss. 

2. Entitlement to service connection for a skin disorder (also claimed as dermatitis and residuals of poison oak).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

N.U., the surviving spouse, L.P. and E.R.


ATTORNEY FOR THE BOARD

N. Pendleton, Associate Counsel


INTRODUCTION

The Veteran had active military service in the U.S. Marine Corps from November 1968 to September 1970. He died in June 2017. Thereafter the Agency of Original Jurisdiction (AOJ) recognized the appellant, who is the Veteran's surviving spouse as the substitute claimant the same month.  See 38 U.S.C. § 5121A (2017); 38 C.F.R. § 3.1010 (2017).  Therefore, she has been substituted as the appellant for purposes of processing the claim to completion.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. 

In August 2017, the surviving spouse was afforded a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with the claims file. (Hearing Transcript). 

The issue of loss and entitlement to service connection for skin disorder are addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.




FINDING OF FACT

Left ear sensorineural hearing loss is etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for left ear hearing loss have been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113 (2017); 38 C.F.R. §§ 3.303, 3.309 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Appellant contends that the Veteran's hearing loss is related to service. She asserts was a combat Veteran, awarded a combat action ribbon, and was exposed to acoustic noise trauma.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C. §§ 1110, 1131. Establishing service connection generally requires competent evidence of three things:
(1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366  
(Fed. Cir. 2009); 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 
38 C.F.R. § 3.303(d).

For combat veterans, as defined under 38 U.S.C. § 1154(b), lay evidence alone can establish in-service element of an in-service injury, if consistent with the circumstances, conditions or hardships of such service, even if there is no official record. 38 C.F.R. § 3.304(d). (See also VAOPGCPREC 12-99).  This is commonly referred as "the combat presumption."  38 U.S.C. § 1154(b) does not establish service connection for a combat Veteran; but rather aids him in relaxing the adjudicative evidentiary requirements for determining what happened in service. Clyburn v. West, 12 Vet. App. 296, 303 (1999). 

Additionally, certain chronic conditions, including sensorineural hearing loss and tinnitus, will be presumed to have incurred in service if they manifest to a compensable degree within one year of separation from service. 38 U.S.C. 
§§ 1101, 1137 C.F.R. §§ 3.309(a-b) and 3.307(a)(2-3) and 3.307(a)(6). 
See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). As an alternative to the nexus requirement, service connection for a chronic disability may be established through a showing of continuity of symptomatology since service. 38 C.F.R. 
§ 3.303(b). 

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth at 38 U.S.C. § 5107. A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. Alemany v. Brown, 9 Vet. App. 518 (1996).

Upon review of the record, the Board finds that the evidence of record is in at least equipoise; therefore, service connection is warranted. 

With respect to element (1), a current disability, impaired hearing will be considered to be a disability when auditory thresholds in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC test are less than 94 percent. 
38 C.F.R. § 3.385. 

The Court has held that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss - even if not sufficient hearing loss to be considered an actual ratable disability according to 
§ 3.385. Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Auditory testing confirms the Veteran had left ear hearing loss.

In October 2010, the Veteran underwent a VA audiological examination, where he reported a history of hearing difficulty. Diagnostic testing indicated that the Veteran had hearing loss, with pure tone thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
75
80
80
75
95
LEFT
30
25
10
10
50

Utilizing the Maryland CNC word list, the Veteran had a speech discrimination Score of 96 in his left ear. No score was rated for the right ear.  The examiner diagnosed the Veteran with asymmetric hearing loss with much worse hearing in the right ear. Specifically, he had normal hearing sloping to moderately severe sensorineural hearing loss in the left ear and severe to profound sensorineural hearing loss in the right ear. 

With an auditory threshold of 50dB at the 4000Hz level, the Veteran meets the statutory definition of hearing loss. 38 C.F.R. § 3.385.

VA records also confirm that he has a current diagnosis of left ear hearing loss. Medical treatment records (MTRs) from March 2009 reflect that the Veteran underwent an audiological examination with Martinez VAMC. Audiological examination showed drop in hearing above 2000 Hz in the left ear and SRT of 80dB with 16 percent speech discrimination on right. The physician's impression was that the hearing loss on the left showed a pattern consistent with acoustic trauma. The hearing loss on the right was possibly exacerbated by service.

Additionally, MTRs from May 2012 confirm the Veteran had asymmetrical sensorineural hearing loss with left hearing loss being moderate high frequency at 3 KHz and above and the right hearing loss being severe to profound. Word recognition testing revealed a score of 16 in the right ear and 96 in the left ear. There was no significant change in hearing compared to the October 2010 VA examination results. 

These results are consistent with statutory hearing loss for VA purposes. The Board finds that the testing is adequate.  Therefore, the criteria for element (1) of service connection have been met.

Turning to element (2), in-service incurrence of the condition, the Veteran submitted written lay statements that he endured hazardous noise exposure due to his military occupational specialty while in combat in Vietnam. He reported he has had difficulties with his hearing one to two years post-service. Specifically, in a March 2013 written statement the Veteran reported that he served in the infantry and was subject to grenade and claymore explosions as well as rifle fire. Because of the nature of his duties, he was also exposed to cannon and 105 Howitzers firing, M79 and 60 caliber machine gun fire as well as a host of other weaponry in close proximity. He also noted that he submitted photographs during rifle training certification at Edison Range, Camp Pendleton in early 1968 that depict him without hearing protection as it was standard procedure at that time. 

Unfortunately, the Veteran was not afforded an audiological examination upon separation.  (See STRs pg. 7). The October 2010 VA examiner noted he was only given a whisper test and opined that a whisper test is not sensitive to high frequency information. However, December 2013 MTRs provide a current problem list that includes "hearing loss, service connected." (See July 2014 CAPRI pg. 44).

Given the Veteran's credible statements that he sustained hearing loss as a result of combat, 38 U.S.C. § 1154(b) is for application.  Thus, he is presumed to have sustained an injury in service.  Therefore, element (2) has been met.

Element three (3) of service connection, a nexus, has also been met.

Initially, no VA examiner could link the Veteran's hearing loss to service. In the October 2010 VA audiological examination, the examiner noted that she could not provide a medical opinion regarding the etiology of his hearing loss without resorting to speculation.  

In March 2011, the RO acquired a supplemental opinion from the same VA examiner for left ear hearing loss. The examiner rendered a positive VA opinion. She opined that hearing loss in the left ear was likely to have started while the Veteran was in the military; however he had some noisy occupations and fire at a firing range [post-service].  While the opinion makes unnecessary caveats, the examiner nevertheless determined that the left ear hearing loss is related to his service. 

As previously mentioned, the Martinez VAMC treatment records from March 2009, May 2012 and December 2013 reflect that the Veteran has moderate high frequency hearing loss with a pattern of hearing loss consistent with acoustic trauma in the left ear.  There is a positive nexus opinion from a VA examiner.
Moreover, it is significant that VA has previously found that the Veteran sustained hazardous noise exposure when granting the claim for tinnitus in January 2012.   Suffice to say, the Appellant contends that the same acoustic trauma that caused the Veteran's tinnitus is what the record demonstrates caused his hearing loss.  

The Board must weigh the inconsistent VA examiner's opinion against that of the consistent objective medical evidence and statements of the Veteran, his surviving spouse and family. In doing so, the Board finds the Veteran's claim to be persuasive.

Thus, the Board finds the evidence, to be in relative equipoise in showing the Veteran's left ear sensorineural hearing loss is the result of military service. After applying the benefit of the doubt doctrine, the claim must be granted. 
38 U.S.C. §5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for left ear sensorineural hearing loss is granted. 


REMAND

A remand is required to obtain addendum opinion because review of the record suggests the skin condition may be related to his military service. 

During the Veteran's lifetime, he contended that he had an acquired skin disorder from either a poison oak infection or from his exposure to herbicide agents (also referred to as Agent Orange) in service.  He reported that he had been dealing with dermatological issues at least since 1972. He had two cysts removed, one on his back of his neck and one at the top of his head); both benign. 

At the August 2017 hearing, the surviving spouse testified that the Veteran had a recurrent open rash on his feet. He would not let family members touch his feet as they were painful. In service, soldiers referred to the condition as "poison oak" due to the plants around.

In support of his claim, the Veteran submitted post-service medical records that indicate he received treatment for his dermatitis. The record reflects that Veteran underwent a dermatological consult in September 2012. In October 2012, he was diagnosed with seborrheic dermatitis. A full upper body skin examination revealed seborrheic keratosis papules over his temple areas and face. (See July 2014 CAPRI pg. 104, 106).  In October 2012, he also reported spots on the frontoparietal scalp. 

The Veteran was afforded a VA examination in February 2012. The examiner acknowledged that the Veteran had a diagnosis of dermatitis post-service and that he had a diagnosis of poison oak in service. He also opined that the Veteran's poison oak was caused by service.  However, it resolved. As such, he concluded that the Veteran was not entitled to service connection.

However, no opinion was provided as to whether the Veteran's dermatitis was caused by service; specifically whether his herbicide agent exposure or poison oak manifested into the Veteran's dermatitis.  (See July 2014 CAPRI pg. 161).  

The Board notes that dermatitis is not among the exclusive list of conditions which are covered by the presumption of diseases associated with exposure to certain herbicide agents.  The National Academy of Sciences has not found sufficient epidemiological evidence to establish such a link between herbicide exposure and the development of this disorder. 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).

The Secretary has relied on the medical community to review the available medical information and identify conditions that have an epidemiological link to herbicide exposure. The condition in this case, dermatitis is not, as of yet, so associated with exposure to herbicide agents.

However, the Appellant is welcome to submit any scientific studies or medical opinion otherwise demonstrating that dermatitis is associated to herbicide agent or poison oak exposure on remand.

Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum opinion with the appropriate examiner for the purposes of obtaining an opinion as to the etiology of the Veteran's skin disorder. The claims file, including a copy of this remand, should be made available to the examiner, who must review it in conjunction with the examination and should note that review in the report. 

		The examiner should specifically opine as to:
	
a. Prior to the Veteran's death, what were the skin-related diagnoses, if any?

b.  For each skin-related diagnosed condition, is it at least as likely as not (50 percent probability) related to his active service? 

c. What is the likelihood that the Veteran's dermatitis was caused by exposure to an herbicide agent exposure or the residual of a poison oak infection?  

A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

3. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Appellant and her representative should be furnished a Supplemental Statement of the Case (SSOC), and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


